Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in response to communications filed on 07-18-2022. This application was filed 11/26/2018. 
Claims 1, 10, and 17 have been amended by Examiner’s AMENDMENT; Claims 5-7, 12-15, and 18-20 have been cancelled, by EXAMINER’S AMENDMENT.













USC § 101 Analysis
Claims 1, 10, 17, and dependent claim(s) 2-4, 8-9, 11, and 16, are directed to employing WebSocket technology pursuant to authentication facilitated through single-sign-on authentication directed to assigning credentials corresponding to the authentication and providing optimal network latency associated with said employed technology and fraud mitigation directed to said authentication1 between a client user and  third parties providing a service to the client user, said service provided to the client based on encoded unique identifiers within content frames and based on decoding the  unique identifiers, and comparisons of a data record and a predetermined threshold thereof, specifically, “a rewarded viewing plugina third party video player using a software development kit;
a rewarded viewing video distribution module configured to reward a user for viewed video content, comprising:
a processor; and,
a memory that is not a transitory propagating signal, the memory operably coupled with the processor and encoding computer readable instructions, including processor executable program instructions, the computer readable instructions accessible to the processor, wherein the processor executable program instructions, when executed by the processor, cause the processor to perform operations comprising:
present video content to a user via the third party video player;
determine a percentage of the video content viewed by the user based on the processor executing processor-executable program instructions of the rewarded viewing plugin embedded in the third party video player;
determine whether the percentage viewed meets a predetermined threshold for assigning rewards based on comparing a first data record based on the processor executing the processor-executable program instructions of the rewarded viewing plugin with a second data record of a promotional campaigns database;
assign rewards of the promotional campaigns database to the user based on the percentage of content viewed when the threshold is met; [[and]]
automatically provide the user with marketplace credit to spend the rewards;
determine promotional campaign real-time availability for a web domain;
display a rewards indicator in the third party video player when the user earns rewards; and   
provide an interface to a third party user authentication mechanism configured to provide WebSocket client user authentication including single sign-on authentication in a silent mode;
wherein determining the percentage of the video content further includes encoding a unique identifier in each video frame; and
wherein determining the percentage of the video content further includes decoding the unique identifier from each video frame”.
Thus, based on the aforementioned analysis, the aforementioned claim(s) are patent eligible.

35 USC § 103 
Closest prior art of record, Yehezkel (US 2014/0089068) in view of Bedi (US 8,719,855) and Wetzer (US 8,819,726), are withdrawn from consideration pursuant to Allowable Subject Matter.

Examiner’s Amendment
Authorization for this examiner’s amendment, was given in an Examiner-Initiated Interview with Applicant Representative Steve Keefe initiated on 10 August 2022, culminating in authorization of Examiner Amendments provided on 12 August 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claims 1, 10, and 17 have been amended by Examiner’s AMENDMENT; Claims 5-7, 12-15, and 18-20 have been cancelled, by EXAMINER’S AMENDMENT---


AMENDMENT TO CLAIMS
Please see agenda pursuant to Examiner-Initiated Interview on August 12, 2022 further claim amendments to earlier authorized Examiner Amendments provided on August 10, 2022, said amendments cancelling claims 5, 6, 7, 12, 13, and 18.

Allowable Subject Matter
Claims 1-4, 8-11, and 16-17, are allowed.
The following is an examiner’s statement of reasons for allowance:
While closest prior art of record, Yehezkel (US 2014/0089068) in view of Bedi (US 8,719,855) and Wetzer (US 8,819,726) disclose rewarding users for viewing content and employing WebSocket technology, they do not teach: 
“a rewarded viewing plugina third party video player using a software development kit;
a rewarded viewing video distribution module configured to reward a user for viewed video content, comprising:
a processor; and,
a memory that is not a transitory propagating signal, the memory operably coupled with the processor and encoding computer readable instructions, including processor executable program instructions, the computer readable instructions accessible to the processor, wherein the processor executable program instructions, when executed by the processor, cause the processor to perform operations comprising:
present video content to a user via the third party video player;
determine a percentage of the video content viewed by the user based on the processor executing processor-executable program instructions of the rewarded viewing plugin embedded in the third party video player;
determine whether the percentage viewed meets a predetermined threshold for assigning rewards based on comparing a first data record based on the processor executing the processor-executable program instructions of the rewarded viewing plugin with a second data record of a promotional campaigns database;
assign rewards of the promotional campaigns database to the user based on the percentage of content viewed when the threshold is met; [[and]]
automatically provide the user with marketplace credit to spend the rewards;
determine promotional campaign real-time availability for a web domain;
display a rewards indicator in the third party video player when the user earns rewards; and   
provide an interface to a third party user authentication mechanism configured to provide WebSocket client user authentication including single sign-on authentication in a silent mode;
wherein determining the percentage of the video content further includes encoding a unique identifier in each video frame; and
wherein determining the percentage of the video content further includes decoding the unique identifier from each video frame”, in the context of the claim when considered as a whole.  These uniquely distinct features render the claim(s) 1 allowable. 
Therefore, independent 1, 10, 17, and dependent claim(s) 2-4, 8-9, 11, and 16, are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure including information well-known to one of ordinary skill in the art:
Chen (US 2017/0270551): encouraging watch, read or listening to (collectively referred to as "access") content and compensating said access; Marcus (US 9,099,152): sharing royalties and other rewards in exchange for consumption of content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                                                                                                                                                                                        










    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Applicant’s specification, ¶¶31-34